324 F.3d 768
In Re: ICM NOTES LTD., Debtor.ICM Notes Ltd., Appellant,v.Andrews & Kurth, LLP, Appellee.
No. 02-20628.
United States Court of Appeals, Fifth Circuit.
March 11, 2003.

William T. Green, III (argued), Houston, TX, for Appellant.
Murray Jules Fogler (argued), Paul J. Franzetti, McDade Fogler Maines, Houston, TX, for Appellee.
Appeal from the United States District Court for the Southern District of Texas; David Hittner, Judge.
Before KING, Chief Judge, DAVIS, Circuit Judge, and ROSENTHAL*, District Judge.
PER CURIAM:


1
AFFIRMED on the basis of the district court opinion, ICM Notes, Ltd. v. Andrews & Kurth, L.L.P., 278 B.R. 117 (S.D.Tex. 2002).



Notes:


*
 District Judge of the Southern District of Texas, sitting by designation